Exhibit 10.2

FIRST AMENDMENT TO LETTER AGREEMENT

THIS FIRST AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into
effective the 1st day of March, 2006, by Novoste Corporation, a Florida
corporation (hereinafter referred to as the “Company”) and Subhash C. Sarda
(hereinafter referred to as the “Executive”). The Company and Executive are
hereinafter referred to collectively, as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Parties have entered into a Letter Agreement dated November 11,
2005, pursuant to which the date of Executive’s termination of employment with
the Company was established as February 28, 2006 and pursuant to which the
Executive is entitled to receive certain payments upon the termination of his
employment; and

WHEREAS, the Company desires to further extend Executive’s employment beyond
February 28, 2006.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

1. Termination of Employment: The terms of paragraph 1 of the Letter Agreement
shall be altered and amended so that the Executive shall continue to be employed
by the Company, with all accompanying benefits of employment, including health
insurance benefits, vacation and allowable personal time accrual for 2006,
reimbursement of business expenses and salary at his base salary rate as of the
date of the Letter Agreement, through March 31, 2006. Nothing in this letter
shall exclude the Executive from pursuing other employment search activities, as
long as such activity does not substantially interfere with his performance of
his duties as Chief Financial Officer.



--------------------------------------------------------------------------------

2. Certain Payments: Paragraph 2 of the letter Agreement, shall be further
amended by adding the following paragraph:

 

  (iv) a fifth payment (the “Fifth Payment”) in the amount of $15,000, less
applicable deductions, including, without limitation, federal and state
withholding, to be paid on March 31, 2006, provided, however, that the Executive
shall not receive the Fifth Payment if the Executive voluntarily terminates
employment with the Company prior to March 31, 2006. Notwithstanding the
foregoing, if the composition of the Company’s Board of Directors changes such
that the number of directors on the Board of Directors who are directors of the
Board of Directors as of the date of this Amendment is less than the number of
directors on the Board of Directors who are not directors of the Board of
Directors as of the date of this Amendment, the Executive shall be entitled to
immediate payment of the Fifth Payment (to the extent such payment has not
previously been made);

3. All other and further terms and provisions of the Letter Agreement shall
remain in full force and effect as entered into by the Parties on November 11,
2005.

IN WITNESS WHEREOF, the Parties have executed this First Amendment to the Letter
Agreement as of the date indicated by their respective names.

Date:

 

March 9, 2006  

/s/ Subhash C. Sarda

  SUBHASH C. SARDA   NOVOSTE CORPORATION Date:     March 9, 2006   By:  

/s/ Alfred J. Novak

  Name:   ALFRED J. NOVAK   Title:   PRESIDENT AND CHIEF EXECUTIVE OFFICER